      Case 2:20-cv-00038-JM-PSH Document 45 Filed 11/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION


ROBERT HAMEL                                                           PLAINTIFF
ADC #119952

v.                          No: 2:20-cv-00038 JM-PSH


ROY L. WILLIAMS, et al.                                               DEFENDANTS


                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris. No objections have

been filed. After carefully consideration, the Court concludes that the Proposed

Findings and Partial Recommendation should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT Hamel’s motion for summary

judgment (Doc. No. 35) is denied.



      DATED this 23rd day of November, 2020.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
